EX-99.d.3 VTL Associates, LLC One Commerce Square 2005 Market Street, Suite 2020 Philadelphia, PA 19103 , 2013 RevenueShares ETF Trust One Commerce Square 2005 Market Street, Suite 2020 Philadelphia, PA 19103 Re:Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, VTL Associates, LLC (the “Adviser”), agrees that, with respect to the funds listed on Schedule A hereto (each, a “Fund” and collectively, the “Funds”), which are series of the RevenueShares ETF Trust, the Adviser shall, from , 2013 through October 28, 2014, waive all or a portion of its investment advisory fees and/or reimburse expenses (excluding any taxes, interest, brokerage fees, certain insurance costs, and extraordinary and other non-routine expenses) in an aggregate amount equal to the amount by which a Fund’s total operating expenses (excluding any taxes, interest, brokerage fees, certain insurance costs, and extraordinary and other non-routine expenses) exceeds the amount opposite such Fund’s name on Schedule A hereto (excluding any taxes, interest, brokerage fees, certain insurance costs, and extraordinary and other non-routine expenses). The Adviser acknowledges that it:(1) shall not be entitled to collect on, or make a claim for, waived fees at any time in the future; and (2) shall not be entitled to collect on, or make a claim for, reimbursed Fund expenses at any time in the future. VTL Associates, LLC By: Vincent T. Lowry Chief Executive Officer Date: , 2013 Your signature below acknowledges acceptance of this Agreement: RevenueShares ETF Trust By: Vincent T. Lowry President Date: , 2013 SCHEDULE A Funds Expense Limitation (as apercentage of a Fund’saverage daily net assets) RevenueShares Ultra Dividend Fund0.49% RevenueShares Emerging Market Fund0.49%
